

SUNESIS PHARMACEUTICALS, INC.


EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated on September 13, 2006)


Sunesis Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
adopts the Sunesis Pharmaceuticals, Inc. Employee Stock Purchase Plan, as
amended from time to time (the “Plan”), effective as of the Effective Date (as
defined herein).


1. Purpose. The purposes of the Plan are as follows:


(a) To assist employees of the Company and its Designated Subsidiaries (as
defined below) in acquiring a stock ownership interest in the Company pursuant
to a plan which is intended to qualify as an “employee stock purchase plan”
within the meaning of Section 423(b) of the Internal Revenue Code of 1986, as
amended.


(b) To help employees provide for their future security and to encourage them to
remain in the employment of the Company and its Designated Subsidiaries.


2. Definitions.


(a) “Administrator” shall mean the administrator of the Plan, as determined
pursuant to Section 14 hereof.


(b) “Board” shall mean the Board of Directors of the Company.


(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d) “Committee” shall mean the committee appointed to administer the Plan
pursuant to Section 14 hereof.


(e) “Common Stock” shall mean the common stock of the Company.


(f) “Company” shall mean Sunesis Pharmaceuticals, Inc., a Delaware corporation,
and any successor by merger, consolidation or otherwise.


(g) “Compensation” shall mean all base straight time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, expense reimbursements, fringe
benefits and other compensation.


(h) “Designated Subsidiary” shall mean any Subsidi-ary which has been designated
by the Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may designate, or terminate the
designation of, a subsidiary as a Designated Subsidiary without the approval of
the stockholders of the Company.


 
 

--------------------------------------------------------------------------------

 
(i) “Effective Date” shall mean the date on which the Company’s Registration
Statement on Form S-1 filed with respect to the Company’s initial public
offering becomes effective.


(j) “Eligible Employee” shall mean an Employee of the Company or a Designated
Subsidiary: (i) who does not, immediately after the Option is granted, own stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company, a Parent or a Subsidiary (as determined
under Section 423(b)(3) of the Code); (ii) whose customary employment is for
more than twenty (20) hours per week; and (iii) whose customary employment is
for more than five (5) months in any calendar year. For purposes of clause (i),
the rules of Section 424(d) of the Code with regard to the attribution of stock
ownership shall apply in determining the stock ownership of an individual, and
stock which an employee may purchase under outstanding options shall be treated
as stock owned by the employee. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or Designated
Subsidiary and meeting the requirements of Treasury Regulation Section
1.421-7(h)(2). Where the period of leave exceeds ninety (90) days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
ninety-first (91st) day of such leave.


(k) “Employee” shall mean any person who renders services to the Company or a
Subsidiary in the status of an employee within the meaning of Code Section
3401(c). “Employee” shall not include any director of the Company or a
Subsidiary who does not render services to the Company or a Subsidiary in the
status of an employee within the meaning of Code Section 3401(c).


(l) “Enrollment Date” shall mean the first Trading Day of each Offering Period.
The Enrollment Date for the first Offering Period under the Plan shall be the
Effective Date.


(m) “Exercise Date” shall mean the last Trading Day of each Purchase Period.


(n) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:


(i) If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for such date, or if no bids or sales were reported for such
date, then the closing sales price (or the closing bid, if no sales were
reported) on the trading date immediately prior to such date during which a bid
or sale occurred, in each case, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;


(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on such date, or if no
closing bid and asked prices were reported for such date, the date immediately
prior to such date during which closing bid and asked prices were quoted for the
Common Stock, in each case, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;


 
2

--------------------------------------------------------------------------------

 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator; or


(iv) For purposes of the first Offering Period under the Plan, the Fair Market
Value on the Enrollment Date shall be the initial price to the public as set
forth in the final prospectus included within the registration statement on Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Common Stock (the “Registration Statement”).


(o) “Offering Period” shall mean subject to Section 24, each twelve (12) month
period commencing on any December 1 (other than December 1, 2005) or June 1 and
terminating on the last Trading Day in the periods ending twelve (12) months
later, except for the first Offering Period under the Plan, which shall commence
on the Effective Date and end on May 31, 2006. The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan.


(p) “Parent” means any corporation, other than the Company, in an unbroken chain
of corporations ending with the Company if, at the time of the determination,
each of the corporations other than the Company owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


(q) “Plan” shall mean this Sunesis Pharmaceuticals, Inc. Employee Stock Purchase
Plan, as may be amended from time to time.


(r) “Purchase Period” shall mean the approximately six (6) month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period shall commence on
the Enrollment Date and end with the next Exercise Date. Notwithstanding the
foregoing, the first Purchase Period with respect to the initial Offering Period
under the Plan shall end on the last Trading Day on or before the next occurring
June 1 following the Effective Date and such period may be more or less than
six-months in duration.


(s) “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided, however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 20; provided, further, that the Purchase Price shall not be
less than the par value of a share of Common Stock.


(t) “Subsidiary” shall mean any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.


 
3

--------------------------------------------------------------------------------

 
(u) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.


3. Eligibility.


(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Section 5 and the limitations imposed by Section 423(b) of the
Code.


(b) Each person who, during the course of an Offering Period, first becomes an
Eligible Employee subsequent to the Enrollment Date will be eligible to become a
participant in the Plan on the first day of the first Purchase Period following
the day on which such person becomes an Eligible Employee, subject to the
requirements of Section 5 and the limitations imposed by Section 423(b) of the
Code.


(c) No Eligible Employee shall be granted an option under the Plan which permits
his rights to purchase stock under the Plan, and to purchase stock under all
other employee stock purchase plans of the Company, any Parent or any Subsidiary
subject to the Section 423, to accrue at a rate which exceeds $25,000 of fair
market value of such stock (determined at the time the option is granted) for
each calendar year in which the option is outstanding at any time. For purpose
of the limitation imposed by this subsection, the right to purchase stock under
an option accrues when the option (or any portion thereof) first becomes
exercisable during the calendar year, the right to purchase stock under an
option accrues at the rate provided in the option, but in no case may such rate
exceed $25,000 of fair market value of such stock (determined at the time such
option is granted) for any one calendar year, and a right to purchase stock
which has accrued under an option may not be carried over to any option. This
limitation shall be applied in accordance with Section 423(b)(8) of the Code and
the Treasury Regulations thereunder.


4. Offering Periods. Subject to Section 24, the Plan shall be implemented by
consecutive, overlapping Offering Periods which shall continue until the Plan
expires or is terminated in accordance with Section 20 hereof. The Administrator
shall have the power to change the duration of Offering Periods (includ-ing the
commencement dates thereof) with respect to future offerings without stockholder
approval if such change is announced at least five (5) days prior to the
scheduled begin-ning of the first Offering Period to be affected thereafter. In
no event may an Offering Period exceed twenty-seven (27) months in duration.


 
4

--------------------------------------------------------------------------------

 
5. Participation.


(a) Each Eligible Employee who is employed by the Company or a Designated
Subsidiary on the calendar day immediately preceding the Effective Date shall
automatically become a participant in the Plan with respect to the first
Offering Period. Each such participant shall be granted an option to purchase
shares of Common Stock and shall be enrolled in such first Offering Period to
the extent of twenty percent (20%) of his or her Compensation for the pay days
during the first Offering Period (or, if less, the maximum amount of
contributions permitted to be made by such participant for such Offering Period
by payroll deduction under the terms of this Plan). Participants wishing to
purchase shares of Common Stock during the first Offering Period shall do so by
making a lump sum cash payment to the Company not later than ten (10) calendar
days before each Exercise Date of such Offering Period, and each such payment
may be made in an amount not exceeding twenty percent (20%) of such
participant’s Compensation for the pay days occurring during such Offering
Period and occurring prior to such lump sum payment; provided, however, that
such participant shall not be required to make such lump sum cash payments, or
exercise all or any portion of such option to purchase shares of Common Stock by
making such lump sum payments. Following the Effective Date, each such
participant may, during the period designated from time to time by the
Administrator for such purpose, elect to make such contributions (or a lesser
amount of contributions) for the first Offering Period by payroll deductions in
accordance with Section 6, in lieu of making contributions in such lump sum cash
payments under this subsection (a), or may elect to make no contributions for
such Offering Period; provided, however, that, to make contributions by payroll
deductions, such participant must complete the form of subscription agreement
provided by the Company for the first Offering Period under this Plan. If (i)
during such Offering Period, such a participant elects to make contributions by
payroll deduction, or elects to make no contributions for such Offering Period,
or (ii) on or prior to the tenth (10th) calendar day before the last Exercise
Date of such Offering Period, such a participant fails to make any lump sum cash
payment, such participant shall be deemed to have elected not to make
contributions by lump sum payment with respect to such first Offering Period.
Except as described in subsection (e) below, a participant may not make
contributions by lump sum payment for any Offering Period other than the first
Offering Period.


(b) Following the first Offering Period, an Eligible Employee may become a
participant in the Plan by completing a subscription agreement authorizing
payroll deductions in the form of Exhibit A to this Plan and filing it with the
Company’s payroll office fifteen (15) days (or such shorter or longer period as
may be determined by the Administrator, in its sole discretion) prior to the
applicable Enrollment Date.


(c) Each person who, during the course of an Offering Period, first becomes an
Eligible Employee subsequent to the Enrollment Date will be eligible to become a
participant in the Plan on the first day of the first Purchase Period following
the day on which such person becomes an Eligible Employee. Such person may
become a participant in the Plan by completing a subscription agreement
authorizing payroll deductions in the form of Exhibit A to this Plan and filing
it with the Company’s payroll office fifteen (15) days (or such shorter or
longer period as may be determined by the Administrator, in its sole discretion)
prior to the first day of any Purchase Period during the Offering Period in
which such person becomes an Eligible Employee. The rights granted to such
participant shall have the same characteristics as any rights originally granted
during that Offering Period except that the first day of the Purchase Period in
which such person initially participates in the Plan shall be the “Enrollment
Date” for all purposes for such person, including determination of the Purchase
Price.


(d) Except as provided in subsection (a), payroll deductions for a participant
shall commence on the first payroll following the Enrollment Date and shall end
on the last payroll in the Offering Period to which such authorization is
applicable, unless sooner terminated by the participant as provided in Section
10 hereof.


 
5

--------------------------------------------------------------------------------

 
(e) During a leave of absence approved by the Company or a Subsidiary and
meeting the requirements of Treasury Regulation Section 1.421-7(h)(2), a
participant may continue to participate in the Plan by making cash payments to
the Company on each pay day equal to the amount of the participant’s payroll
deductions under the Plan for the pay day immediately preceding the first day of
such participant’s leave of absence. If a leave of absence is unapproved or
fails to meet the requirements of Treasury Regulation Section 1.421-7(h)(2), the
participant will cease automatically to participate in the Plan. In such event,
the company will automatically cease to deduct the participant’s payroll under
the Plan. The Company will pay to the participant his or her total payroll
deductions for the Purchase Period, in cash in one lump sum (without interest),
as soon as practicable after the participant ceases to participate in the Plan.


6. Payroll Deductions.


(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount from one percent (1%) to twenty percent (20%) of the
Compensation which he or she receives on each pay day during the Offering
Period.


(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only.
Except as described in Section 5(a) hereof, a participant may not make any
additional payments into such account.


(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement (or such shorter
or longer period as may be determined by the Administrator, in its sole
discretion).


(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period.


(e) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee.


 
6

--------------------------------------------------------------------------------

 
7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such participant’s payroll deductions accumulated
prior to such Exercise Date and retained in the participant’s account as of the
Exercise Date by the applicable Purchase Price; provided, however, that in no
event shall a participant be permitted to purchase during each Offering Period
more than two thousand three hundred fifty-three (2,353) shares of the Company’s
Common Stock (subject to any adjustment pursuant to Section 19) and during each
Purchase Period more than one thousand one hundred seventy-six (1,176) shares of
the Company’s Common Stock (subject to any adjustment pursuant to Section 19);
and provided, further, that such purchase shall be subject to the limitations
set forth in Sections 3(c) and 13 hereof. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock a participant may purchase during
each Purchase Period and Offering Period. Exercise of the option shall occur as
provided in Section 8 hereof, unless the participant has withdrawn pursuant to
Section 10 hereof or otherwise becomes ineligible to participate in the Plan.
The option shall expire on the last day of the Offering Period.


8. Exercise of Option.


(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof or otherwise becomes ineligible to participate in the Plan, his or her
option for the purchase of shares shall be exercised automatically on the
Exercise Date, and the maximum number of full shares subject to the option shall
be purchased for such participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account. No fractional shares shall
be purchased; any payroll deductions accumulated in a participant’s account
which are not sufficient to purchase a full share shall be retained in the
participant’s account for the subsequent Purchase Period or Offering Period.
During a participant’s lifetime, a participant’s option to purchase shares
hereunder is exercisable only by him or her.


(b) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Enrollment Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or (y)
provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20 hereof. The Company may make pro
rata allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date. The balance of the amount
credited to the account of each participant which has not been applied to the
purchase of shares of stock shall be paid to such participant in one lump sum in
cash as soon as reasonably practicable after the Exercise Date, without any
interest thereon.


 
7

--------------------------------------------------------------------------------

 
9. Deposit of Shares. As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company may arrange for the deposit, into
each participant’s account with any broker designated by the Company to
administer this Plan, of the number of shares purchased upon exercise of his or
her option.


10. Withdrawal.


(a) A participant may withdraw all but not less than all of the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
the form of Exhibit A to this Plan. All of the participant’s payroll deductions
credited to his or her account during the Offering Period shall be paid to such
participant as soon as reasonably practicable after receipt of notice of
withdrawal and such participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period. If a participant withdraws from
an Offering Period, payroll deductions shall not resume at the beginning of the
succeeding Offering Period unless the participant delivers to the Company a new
subscription agreement.


(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.


11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period shall be paid to such participant or, in the case of
his or her death, to the person or persons entitled thereto under Section 15
hereof, as soon as reasonably practicable and such participant’s option for the
Offering Period shall be automatically terminated.


12. Interest. No interest shall accrue on the payroll deductions or lump sum
contributions of a participant in the Plan.


13. Shares Subject to Plan.


(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum initial number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be two hundred and two thousand nine hundred forty-one (202,941) shares.
In addition to the foregoing, subject to Section 19 hereof, commencing on the
first day of the Company’s 2006 fiscal year and on the first day of each fiscal
year thereafter during the term of the Plan, the number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be increased by that number of shares of the Company’s Common Stock equal
to the least of (i) one-half percent (0.5%) of the Company’s outstanding shares
of Stock on such date, (ii)  one hundred thirty-five thousand two hundred
ninety-four (135,294) shares or (iii) a lesser amount determined by the Board.
Notwithstanding the foregoing, in no event shall the aggregate number of shares
reserved for issuance under the Plan, during the term of the Plan, exceed one
million three hundred fifty-two thousand nine hundred forty-one (1,352,941)
shares of the Company’s Common Stock during the term of the Plan, subject to
adjustment as provided in Section 19 hereof.


 
8

--------------------------------------------------------------------------------

 
(b) If any right granted under the Plan shall for any reason terminate without
having been exercised, the Common Stock not purchased under such right shall
again become available for issuance under the Plan. The stock subject to the
Plan may be unissued shares or reacquired shares, bought on the market or
otherwise.


(c) With respect to shares of stock subject to an option granted under the Plan,
a participant shall not be deemed to be a stockholder of the Company, and the
participant shall not have any of the rights or privileges of a stockholder,
until such shares have been issued to the participant or his or her nominee
following exercise of the participant’s option. No adjustments shall be made for
dividends (ordinary or extraordinary, whether in cash securities, or other
property) or distribution or other rights for which the record date occurs prior
to the date of such issuance, except as otherwise expressly provided herein.


14. Administration.


(a) The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee as set forth below. The Board may
delegate administration of the Plan to a Committee comprised of two or more
members of the Board, each of whom is a “non-employee director” within the
meaning of Rule 16b-3 which has been adopted by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, and which is
otherwise constituted to comply with applicable law, and the term “Committee”
shall apply to any persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. Each member of the Committee shall serve
for a term commencing on a date specified by the Board and continuing until the
member dies or resigns or is removed from office by the Board. References in
this Plan to the “Administrator” shall mean the Board unless administration is
delegated to a Committee or subcommittee, in which case references in this Plan
to the Administrator shall thereafter be to the Committee or subcommittee.


(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power to interpret the Plan and the terms of the
options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under the
Plan.


 
9

--------------------------------------------------------------------------------

 
(c) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Board, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all participants, the Company and all
other interested persons. No member of the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the options, and all members of the Board shall be fully protected
by the Company in respect to any such action, determination, or interpretation.


15. Designation of Beneficiary.


(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.


(b) Such designation of beneficiary may be changed by the participant at any
time by written notice to the Company. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.


16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.


17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.


 
10

--------------------------------------------------------------------------------

 
18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.


19. Adjustments. Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.


(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under option, the
maximum number of shares each participant may purchase each Purchase Period
(pursuant to Section 7), as well as the price per share and the number of shares
of Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an option.


(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.


(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Purchase Periods
then in progress shall be shortened by setting a New Exercise Date and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
The Administrator shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.


 
11

--------------------------------------------------------------------------------

 
 
20. Amendment or Termination.


(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 19 hereof, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board if the Board determines that the termination of the Offering Period or the
Plan is in the best interests of the Company and its stockholders. Except as
pro-vided in Section 19 and this Section 20 hereof, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any participant without the consent of such participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.


(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.


(c)  In the event the Board determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Board may, in
its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:


(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;


(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and


(iii) allocating shares.


Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.


21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.


 
12

--------------------------------------------------------------------------------

 
 
22. Conditions To Issuance of Shares. The Company shall not be required to issue
or deliver any certificate or certificates for shares of Stock purchased upon
the exercise of options prior to fulfillment of all the following conditions:


(a) The admission of such shares to listing on all stock exchanges, if any, on
which is then listed; and


(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and


(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and


(d) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the option; and


(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.


23. Term of Plan. The Plan shall become effective on the Effective Date. Subject
to approval by the stockholders of the Company in accordance with this Section,
the Plan shall be in effect until the tenth (10th) anniversary of the date of
the initial adoption of the Plan by the Board, unless sooner terminated under
Section 20 hereof. The Plan shall be submitted for the approval of the Company’s
stockholders within twelve (12) months after the date of the initial adoption of
the Plan by the Board.


24. Automatic Transfer to Low Price Offering Period. To the extent permitted by
any applicable laws, regulations, or stock exchange rules, if the Fair Market
Value of the Common Stock on any Exercise Date in an Offering Period is lower
than the Fair Market Value of the Common Stock on the Enrollment Date of such
Offering Period, then (i) a new twelve (12) month Offering Period will
automatically begin on the first trading day following that Exercise Date, and
(ii) all participants in such Offering Period shall be automatically withdrawn
from such Offering Period immediately after the exercise of their option on such
Exercise Date and automatically re-enrolled in the immediately following
Offering Period as of the first day thereof.


25. Equal Rights and Privileges. All Eligible Employees of the Company (or of
any Designated Subsidiary) will have equal rights and privileges under this Plan
so that this Plan qualifies as an “employee stock purchase plan” within the
meaning of Section 423 of the Code or applicable Treasury regulations
thereunder. Any provision of this Plan that is inconsistent with Section 423 or
applicable Treasury regulations will, without further act or amendment by the
Company, the Board or the Administrator, be reformed to comply with the equal
rights and privileges requirement of Section 423 or applicable Treasury
regulations.
 
 
13

--------------------------------------------------------------------------------

 
 
26.No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or participant) the right to remain in
the employ of the Company, a Parent or a Subsidiary or to affect the right of
the Company, any Parent or any Subsidiary to terminate the employment of any
person (including any Eligible Employee or participant) at any time, with or
without cause.


27. Notice of Disposition of Shares. Each participant shall give prompt notice
to the Company of any disposition or other transfer of any shares of stock
purchased upon exercise of an option if such disposition or transfer is made:
(a) within two (2) years from the Enrollment Date of the Offering Period in
which the shares were purchased or (b) within one (1) year after the Exercise
Date on which such shares were purchased. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by the participant
in such disposition or other transfer.


28. Governing Law. The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law.




 
14

--------------------------------------------------------------------------------

 